Citation Nr: 1433220	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left ankle disability.
 
2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.
 
3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service February 1986 to July 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In connection with this appeal, the Veteran and her spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record.

In January 2014, the Board remanded these matters for additional development.  The Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Right hip, right knee, and left knee disabilities were not shown in active service or for many years thereafter, and the only medical opinions addressing whether any current right hip, right knee, and left knee disabilities are secondary to the Veteran's service-connected left ankle disability, weigh against each claim.




CONCLUSIONS OF LAW

The criteria for service connection for right hip, right knee, and left knee disabilities,  to include as secondary to a service-connected left ankle disability, are not met.  Arthritis of the right hip, right knee, and left knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2009 and in December 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that she has right hip, right knee, and left knee disabilities as a result of or aggravated by a service-connected left ankle disability.  

The service medical records are negative for complaints, findings, or a diagnosis of any right hip, left knee, or right knee disabilities, to include at the time of the Veteran's June 1989 separation examination. 

In August 2009, the Veteran submitted a claim for service connection for right hip pain and bilateral knee pain. 

A December 2009 private medical record notes that the Veteran was seen for complaints of knee and ankle pain.  

A September 2010 private x-ray report found a normal right hip.  

A December 2010 VA examination report shows that the Veteran was claiming that her knees and right hip were due to her service-connected left ankle disability.  She stated that her right hip and bilateral knees had been bothering her for the last 10 to 12 years.  She had been self-treating with over the counter medications.  X-rays were taken.  The diagnoses were right hip strain and bilateral knee early patellofemoral compartment degenerative joint disease (DJD).  The opinion requested was referred to a VA physician.

At a January 2011 VA examination, the VA physician noted a review of the claims file, to include prior VA examination reports.  The Veteran discussed her left ankle injury in service.  She stated that she had pain for the last 10 to 12 years in her bilateral knees and some new pain in her right hip over the past couple of years.  The VA examiner noted that the Veteran claimed that her bilateral knee pain and right hip pain were secondary to her left ankle injury.  The diagnoses were bilateral knee mild patellofemoral arthritis and right hip strain.  The VA examiner noted review of x-rays of the Veteran's left ankle to evaluate any deformity or malunion which might increase the likelihood of having degenerative joint disease of the left knee.  The examiner was unable to find any signs of malalignment of the ankle.  In fact, the examiner stated that it was even difficult to tell that she had a previous fracture of the ankle.  

With regards to the bilateral knees, the examiner stated that the had mild bilateral patellofemoral compartment arthritis.  Her knees were found to be essentially fairly normal knees for a person with patellofemoral arthritis.  With regard to the right hip, the x-rays did not demonstrate any significant arthritic changes.  The examiner opined that it was less likely as not that her bilateral patellofemoral compartment arthritis was caused by or was a result of the service-connected left ankle fibula fracture.  The reasoning was based on the normal appearance on x-rays of her left ankle without any malalignment or malunion, which was very unlikely to cause any increased stresses over the patellofemoral joint.  The fact that she had that bilaterally pointed to most likely a degenerative cause of mild arthritic changes.  With regard to the right hip, it was also the examiner's opinion that her right hip condition was less likely as not caused by or a result of the left ankle fracture.  The examiner was unable to determine how the right hip would be connected to a nondisplaced fibula fracture, which by x-rays was well-healed.  The VA examiner also believed that there was no basis for aggravation on any of these accounts.

In a June 2011 private disability evaluation report, it was noted that the Veteran was referred due to left ankle pain and low back pain radiating to the right hip and down the right leg.  The private physician noted an impression of a history of left ankle fracture with no residual evidence of a fracture and right hip pain.  The private physician stated that it was his medical opinion that the Veteran's symptoms were more likely than not caused by injuries she received in service.  However, which symptoms he was referring to was unclear and no rationale was provided for the conclusion reached.

At an April 2014 VA examination, the examiner opined that the claimed conditions were less likely than not due to or the result of the Veteran's service-connected disability.  The examiner discussed that the Veteran had an ankle injury while running in service in 1987.  She was initially treated in a CAM boot for 24 hours and transitioned to a cast.  She was treated in a cast for six weeks and slowly worked her way back to the Reserves.  With regard to her left knee, the Veteran stated that she began having pain in the left knee in the early 1990s.  She stated that the pain began with exercise and slowly increased.  The pain began at the lateral aspect of the left knee and slowly moved anterior.  Physical therapy notes also stated that the Veteran had low back pain that radiated to her hip, thigh, and knee.  The VA examiner stated a medical opinion that the Veteran's left knee pain was less likely than not  caused by her service connected left ankle disability.  The examiner found that the Veteran noted pain on increased activity in the 1990s.  She was also noted in the physical therapy notes in her claims file to have had decreasing knee pain with decreased activity.  The knee pain was in the patella and patellar tendon.  The pain was increased with increasing activity.  The Veteran most likely had patellofemoral pain syndrome.  That condition was less likely than not a result of an ankle fracture that had healed without sequelae.  It was also the examiner's medical opinion that the Veteran's left knee pain was less likely than not to have been aggravated beyond its natural progression by the Veteran's service-connected left ankle fracture.  The examiner discussed that the Veteran was noted to have knee pain that was associated with activity.  The Veteran stated that she did not have residual symptoms with the left ankle.  The examiner noted that patellofemoral pain syndrome is a condition associated with increased activity as the Veteran had noted.  It was the examiner's medical opinion that the Veteran's patellofemoral pain syndrome has not been aggravated by her left ankle condition.

With regard to her right knee, the Veteran stated that she began having pain in approximately 1995.  She stated that the pain began with exercise and slowly increased.  The pain began at the lateral aspect of the right knee and slowly moved anterior.  The pain in her right knee was the same as the pain in her left knee now.  She stated that the pain had continued despite physical therapy and other conservative treatments.  The examiner stated a medical opinion that the Veteran's right knee pain is less likely than not (less than 50 percent likely) caused by her service-connected left ankle disability.  The Veteran noted pain on increased activity in 1995.  She was also noted in the physical therapy notes in her claims file to have had decreasing knee pain with decreased activity.  The knee pain was in the patella and patellar tendon.  The Veteran most likely had patellofemoral pain syndrome.  That condition was less likely than not as a result of an ankle fracture that had healed without sequelae.  It was also the examiner's medical opinion that the Veteran's right knee pain was less likely than not to have been aggravated beyond its natural progression by the Veteran's service-connected left ankle fracture.  The Veteran was noted to have knee pain that was associated with activity.  The Veteran stated that she did not have residual symptoms with the left ankle.  The examiner noted that patellofemoral pain syndrome is a condition that is associated with increased activity as the Veteran had noted.  It was the examiner's medical opinion that the Veteran's patellofemoral pain syndrome had not been aggravated by her left ankle condition.

With regard to the right hip, the Veteran stated that she began having right hip pain in early 2000.  She stated that she had pain over the superolateral illium and over the greater trochanter.  She stated that she also had occasional spasms in the right hip.  She stated that she had pain when she attempted to lay on her right side, when she attempted to rise from a seated or lying position, and when she tried to bend at the waist.  The examiner stated a medical opinion that the Veteran had a combination of issues in regards to her right hip.  It seemed as though the Veteran had irritation at the insertion of her abdominal muscles on the iliac crest and trochanteric bursitis.  The Veteran noted pain at the insertion of the abdominal muscles on the iliac crest and pain with any attempted flexion type activity.  In addition, the Veteran noted pain to direct palpation over the greater trochanter and pain with abduction.  It was the examiner's medical opinion that the Veteran's right hip pain was less likely than not caused by her service-connected left ankle pain.  It was unlikely that an ankle fracture with minimal to no sequelae would cause trochanteric bursitis or pain at the insertion of the abdominal muscles.  In addition, it was the examiner's medical opinion that the Veteran's right hip pain was less likely than not to have been aggravated beyond its natural progression by her service-connected left ankle disability.  The Veteran had trochanteric bursitis and pain at her abdominal muscle insertion.  Lastly, the examiner opined that that the Veteran's ankle disability would be less likely than not to cause aggravation of the abovementioned conditions.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claims for service connection for right hip, left knee, and right knee disabilities.  

The service medical records are negative for complaints, findings, or diagnosis of any right hip, left knee, and right knee disabilities.  The Veteran is first shown to have complaints of right hip, right knee, and left knee pain contemporaneous with her claim for VA disability benefits in August 2009, more than 20 years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2013).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   Moreover, she has asserted that her earliest complaints of right hip and bilateral knee pain was in 1995, more than six years after discharge from active service.  Even if the Board were to consider the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to her right hip and bilateral knees until 1995, as reported by the Veteran, or until her August 2009 claim for VA compensation on the basis that the conditions were related to service or a service-connected disability.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Thus, the Board finds that the Veteran's statements as to continuity of symptomatology carry little probative or persuasive weight.  Furthermore, the Veteran has not submitted competent medical evidence that relates her right hip and bilateral knee disabilities to service.  Therefore, service connection on a direct or presumptive basis is not warranted.  

Significantly, the Veteran has continuously asserted that the claimed disabilities are secondary to a service-connected ankle disability.  In fact, in her November 2010 notice of disagreement, she was very specific as to the theory of entitlement that she was in disagreement with, that the claimed disabilities were claimed on the basis of secondary service connection.  However, the only medical opinions to address the probability of a medical relationship between the Veteran's right hip and bilateral knee disabilities and her service-connected left ankle disability each weigh against the claims.  The Board finds most probative the April 2014 VA examiner's opinion, who, after a thorough review of the claims file, opined that it was less likely than not that the Veteran's right hip and bilateral knee disabilities were caused or aggravated by the service-connected left ankle disability.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination.  The April 2014 opinion provided persuasive rationales based on a discussion of the pertinent evidence of record, to include the Veteran's assertions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In addition, the April 2014 VA examiner's conclusions are consistent and supported by an earlier January 2011 VA examination and opinion.

While a June 2011 private medical evaluation report contains an opinion that the Veteran's right hip pain was related to service, that conclusion was not supported by any rationale or explanation.  Neither the Veteran nor her representative has presented or identified any other contrary medical opinion that supports the claims for service connection for right hip, right knee, and left knee disabilities.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that opinions of the VA examiners, with rationale provided, to be more persuasive than the private opinion.

The only other evidence in support of the Veteran's claim is her own contentions. However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a competent opinion involving medical causation between her right hip, right knee, and left knee disabilities and service, or her service-connected left ankle disability.  Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, her statements regarding her right hip, right knee, and left knee disabilities are insufficient to establish a nexus to service or her service-connected left ankle disability.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of her right hip, right knee, and left knee disabilities in the absence of specialized training.  The Board finds the examiners' opinions more persuasive because of the medical training of the examiners.

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's right hip, right knee, and left knee disabilities are related to service, to include as secondary to or aggravated by a service-connected left ankle disability.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt to be resolved in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right hip disability, to include as secondary to a service-connected left ankle disability, is denied.
 
Service connection for a right knee disability, to include as secondary to a service-connected left ankle disability, is denied.
 
Service connection for a left knee disability, to include as secondary to a service-connected left ankle disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


